DETAILED ACTION
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 24, 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien (US Pub. No. 2015/0014720 A1).
As to claim 17, Tien teaches an upside-down type LED light source for supplemental lighting for plants (intended use limitation, Tien’s device is capable thereof), wherein the upside-down type LED light source comprises a substrate (#110 in Fig. 5B and in ¶ [0019]), an LED chip (#111 in Fig. 5B and in ¶ [0019]), a first glue powder layer (#124 in Fig. 5B and in ¶ [0033]), and a second glue powder layer (#126 in Fig. 5B and in ¶ [0038]); the LED chip is mounted on one surface of the substrate (Fig. 5B); the LED chip is a blue LED chip (¶ [0019]); the first glue powder layer is disposed between the LED chip and the substrate (Fig. 5B), and the LED chip is covered by the second glue powder layer (Fig. 5B); the LED chip is fixed on the substrate through the first glue powder layer (Fig. 5B, encapsulant), wherein the first glue powder is a mixture of a glue and red phosphors (#122 emitting red light in ¶ [0031]); and the second glue powder layer covers the LED chip and completely wraps the LED chip (Fig. 5B); the second glue powder layer is a mixture of the glue and yellow phosphors (#122 being a yellow 
As to claim 24, Tien teaches an upside-down type LED device for supplemental lighting for plants (intended use limitation, Tien’s device is capable thereof), wherein the upside-down type LED device comprises a substrate (#110 in Fig. 5B and in ¶ [0019]), an LED chip (#111 in Fig. 5B and in ¶ [0019]), a first glue powder layer (#124 in Fig. 5B and in ¶ [0033]), and a second glue powder layer (#126 in Fig. 5B and in ¶ [0038]); the LED chip is mounted on one surface of the substrate (Fig. 5B); the LED chip comprising one of a blue LED chip and an ultraviolet LED chip (¶ [0019]), or a combination of the blue LED chip and the ultraviolet LED chip; the first glue powder layer is disposed between the LED chip and the substrate (Fig. 5B), and the LED chip is covered by the second glue powder layer (Fig. 5B); the LED chip is fixed on the substrate through the first glue powder layer (Fig. 5B, encapsulant), wherein the first glue powder layer is one of a mixture of glue and infrared phosphors, and a mixture of the glue and yellow phosphors (#122 being a yellow emitting in ¶ [0031]); and the second glue powder layer covers the LED chip and completely wraps the LED chip; the second glue powder layer being a mixture of the glue and red phosphors (#122 emitting red light in ¶ [0031]). Examiner notes that #122 is located in both #124 and #126 signifying that either location is appropriate for yellow or red phosphors.
As to claim 29, Tien teaches a lamp, wherein comprising one of an upside-down type LED light source for supplemental lighting for plants and an upside-down type LED light device for supplemental lighting for the plants (Entire disclosure, intended use language, Tien teaches a device capable of performing these functions).

As to claim 31, Tien teaches the upside-down type LED device comprises a substrate (#110 in Fig. 5B and in ¶ [0019]), an LED chip (#111 in Fig. 5B and in ¶ [0019]), a first glue powder layer (#124 in Fig. 5B and in ¶ [0033]), and a second glue powder layer (#126 in Fig. 5B and in ¶ [0038]); the LED chip is mounted on one surface of the substrate (Fig. 5B); the LED chip including one of a blue LED chip and an ultraviolet LED chip (¶ [0019]), or a combination of the blue LED chip and the ultraviolet LED chip; the first glue powder layer is disposed between the LED chip and the substrate (Fig. 5B), and the LED chip is covered by the second glue powder layer (Fig. 5B); the LED chip is fixed on the substrate through the first glue powder layer which is a mixture of glue and red phosphors (#122 emitting red light in ¶ [0031]); and the second glue .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 25-28, 32-35, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tien (US Pub. No. 2015/0014720 A1) in view of Aikala (US Pub. No. 2013/0318869 A1).
As to claims 19-21, 25-27, 32-34, and 36-38, Tien is silent about the weight ratio of any of the phosphors in the device. 
However, in the same field or endeavor Aikala teaches a device which is specifically designed as a grow light (abstract, whole disclosure). Aikala teaches phosphors which include yellow into infrared (380 nm to 800 nm in ¶ [0048]). Further, Aikala teaches that the concentration of phosphor is approximately up to 20% by weight, meeting all the claimed weight ratios. Aikala teaches tuning the output by using the weight percentage of phosphor (¶ [0073]). It would have been obvious to one of ordinary skill in the art to use the weight 
	As to claims 22, 28, and 35, Tien teaches the LED to be blue but doesn’t specify the peak range. However, in the same field or endeavor Aikala teaches the blue LED to be 457 nm since it is appropriate for converting light as well as being appropriate for plant growth (¶ [0062], see overlap for Fig. 1).
	It would have been obvious to one of ordinary skill in the art to have the blue LED of Tien be within the claimed range as taught by Aikala in order to serve as an excitation light and overlap with plant absorption ranges as taught by Aikala.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875